Citation Nr: 0410780	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  03-13 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a respiratory 
disorder.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a dental 
disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United 
States


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from February 1978 to September 
1984 and from November 1990 to June 1991.  His claims come before 
the Board of Veterans' Appeals (Board) on appeal from an October 
2001 rating decision, in which the Department of Veterans Affairs 
(VA) Regional Office (RO) in Wichita, Kansas, denied reopening the 
previously denied claims of entitlement to service connection for 
respiratory and dental disorders and denied service connection for 
degenerative arthritis, first metacarpophalangeal joint, both 
feet.  By rating decision dated February 2003, the RO granted the 
veteran service connection for degenerative arthritis, first 
metacarpophalangeal joint, both feet, and found those disabilities 
to be part of the veteran's service-connected pes planus with 
calluses.  The veteran's claim for that benefit is thus no longer 
before the Board for appellate review.

The veteran appears to be raising an additional claim for review 
in a VA Form 9 (Appeal to Board of Veterans' Appeals) received at 
the RO in April 2003.  Therein, he mentions that he has been 
having trouble sleeping and has sleep apnea.  This matter is 
referred to the RO for appropriate action.  

This case is REMANDED to the RO via the Appeals Management Center 
in Washington, DC.  VA will notify the veteran and his 
representative if they are required to take further action. 


REMAND

The veteran seeks service connection for respiratory and dental 
disorders.  For the following reason, additional development is 
necessary before the Board can decide these claims.

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)).  The VCAA eliminated the concept of a 
well-grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In August 
2001, VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003)).  The VCAA and its implementing 
regulations are applicable to the issues decided herein.  

The VCAA provides that VA must notify a claimant of the 
information needed to substantiate his claim and assist him in 
obtaining and fully developing all of the evidence relevant to 
that claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).  
The United States Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with these provisions.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
the statute, 38 U.S.C.A. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, require the 
Secretary to notify a claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary).  

In this case, as the veteran's representative alleged in his 
December 2003 Written Brief Presentation, VA has not yet complied 
with the VCAA by providing the veteran adequate notice regarding 
his claims.  For instance, after the veteran filed his claims to 
reopen, the RO sent the veteran a letter informing him of the 
evidence needed to well ground those claims.  Thereafter, the VCAA 
was enacted, and since then, the RO has not informed the veteran 
of the new law.  As previously indicated, the VCAA eliminated the 
concept of a well-grounded claim.  In addition, the RO did not 
furnish the veteran and his representative the provisions of the 
VCAA in a letter or supplemental statement of the case.  The RO 
also did not provide the veteran all information necessary to 
satisfy the VCAA's notification requirements and recent case 
precedent.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159 (2003).  It is thus necessary on remand for the RO to send 
the veteran a letter informing him of the evidence needed to 
support his claims to reopen, including recent medical evidence 
confirming the existence of a current respiratory disability and 
service medical evidence establishing that the veteran suffered 
in-service dental trauma and has a ratable dental disease, and 
explaining to him whether he is responsible for submitting such 
evidence or whether VA will obtain and associate such evidence 
with the claims file.  See VAOPGPREC 1-2004 (holding that the 
Court's statement in Pelegrini that section § 3.159(b)(1), 
explicitly, and section § 5103(a), implicitly, requires VA to 
request the veteran to provide all evidence in his possession that 
pertains to his claim is obiter dictum and not binding on the 
Board and that section § 5103(a) does not require VA to seek 
evidence other than that identified as necessary to substantiate a 
claim).  

This case is REMANDED for the following:

1.  VA should review the claims file and ensure that all 
notification and development action required by the VCAA, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002)), and its implementing 
regulations, is completed.  Such action should include informing 
the veteran of the evidence needed to support his claims to 
reopen, including recent medical evidence establishing the 
existence of a current respiratory disability and service medical 
evidence establishing that the veteran suffered in-service dental 
trauma and has a ratable dental disease.  VA should afford the 
veteran an opportunity to respond to this notice by submitting 
evidence or information or by identifying evidence to be obtained 
and then take appropriate follow-up steps to assist the veteran in 
obtaining all identified evidence.

2.  Once all development is completed, VA should readjudicate the 
veteran's claims based on a consideration of all of the evidence 
of record.  If the RO denies the benefit sought on appeal, it 
should provide the veteran and his representative a supplemental 
statement of the case and an opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, VA should 
return this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of the 
veteran unless he receives further notice.  He does, however, have 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369, 372 (1999).

The law requires that these claims be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes) (providing that all claims that are remanded by the Board 
or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





